UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended February 28, 2010 oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 000-53711 AMICO GAMES CORP. (Exact name of registrant as specified in its charter) Nevada 98-0579264 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) Room North-02, 9th Floor, Flat A, No. 89 Zhongshan Avenue West, Tianhe District, Guangzhou, Canton Province, China 510630 (Address of principal executive offices) (86) 20 8556 2666
